971 So.2d 968 (2008)
Ruben SOTO, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D04-2370.
District Court of Appeal of Florida, Third District.
January 2, 2008.
Lisa S. Walsh, Miami, for appellant.
Bill McCollum, Attorney General, and Angel L. Fleming, Assistant Attorney General, for appellee.
Before GREEN, SHEPHERD and CORTIÑAS, JJ.
PER CURIAM.
Defendant, Ruben Soto, appeals from the judgment and sentence entered upon a jury verdict finding him guilty of two counts of DUI manslaughter and two counts of manslaughter by culpable negligence. Based upon the State's confession of error, we order that the convictions for manslaughter by culpable negligence be vacated. See State v. Chapman, 625 So.2d 838, 839 (Fla.1993); Logan v. State, 592 So.2d 295, 300 (Fla. 5th DCA 1991) (holding that a defendant cannot be convicted of both DUI manslaughter and manslaughter by culpable negligence in connection with a single death). On all other issues, we affirm.
Affirmed in part and remanded to the trial court with instructions that the convictions for manslaughter by culpable negligence be vacated.